FILED
                           NOT FOR PUBLICATION                                DEC 15 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-10037

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00615-001-SOM

  v.
                                                 MEMORANDUM*
BENJAMIN ACUNA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 09-10038

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00615-002-SOM

  v.

ANABEL VALENZUELA,

              Defendant - Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
UNITED STATES OF AMERICA,                     No. 09-10091

             Plaintiff - Appellee,            D.C. No. 1:07-CR-00615-003-
                                              SOM
  v.

EDDY OLGUIN,

             Defendant - Appellant.



UNITED STATES OF AMERICA,                     No. 09-10204

             Plaintiff - Appellee,            D.C. No. 1:07-cr-00615-005-SOM

  v.

MARLENE OGATA,

             Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Hawaii
               Susan Oki Mollway, Chief District Judge, Presiding

                    Argued and Submitted October 12, 2010
                              Honolulu, Hawaii

Before: HAWKINS, McKEOWN and RAWLINSON, Circuit Judges.

       Appellants Benjamin Acuna (Acuna), Anabel Valenzuela (Valenzuela), and

Eddy Olguin (Olguin) were convicted of conspiracy to distribute

methamphetamine and related forfeiture counts. Acuna and Valenzuela were also


                                        2
convicted of money laundering. Acuna, Valenzuela, and Olguin challenge their

convictions, and Valenzuela and Olguin challenge their sentences.

      Appellant Marlene Ogata (Ogata) challenges her sentence for conspiracy to

distribute methamphetamine pursuant to a guilty plea.

      We affirm the appellants’ convictions and sentences.



1.    There was sufficient evidence supporting the convictions, as the evidence

demonstrated that Acuna, Valenzuela, and Olguin were leaders and organizers in

the single conspiracy alleged in the indictment. See United States v. Mincoff, 574

F.3d 1186, 1196 (9th Cir. 2009) (“It is irrelevant that [the] suppliers and [the]

buyers did not know each other or may not have been aware of every act

committed in furtherance of the conspiracy, because a single conspiracy can

include subgroups or subagreements.”) (citation, alterations, and internal quotation

marks omitted). Because there was sufficient evidence that defendants were part of

a conspiracy to sell methamphetamine in Hawaii, venue in Hawaii was proper. See

United States v. Corona, 34 F.3d 876, 879 (9th Cir. 1994) (explaining that venue is

appropriate in any district where an overt act of the conspiracy occurred, whether

committed by defendant or a coconspirator).




                                           3
2.    The district court properly instructed the jury on conspiracy, as the

government was not required to prove that Acuna, Valenzuela, and Olguin

conspired with each of the co-conspirators named in the indictment. See United

States v. Shabani, 48 F.3d 401, 403 (9th Cir. 1995), as amended (The “government

need not prove defendant[s] knew of all purposes and all participants in [the]

conspiracy.”).



3.    The jury instructions properly limited the money laundering conspiracy to

Acuna and Valenzuela because the government was not required to prove that

Acuna and Valenzuela conspired with each named co-conspirator to launder

money. See id.



4.    There was not a constructive amendment of the indictment or a material

variance because the jury instructions and evidence at trial did not present “a

complex of facts . . . distinctly different from those set forth in the charging

instrument,” Mincoff, 574 F.3d at 1198 (citation omitted), or “a materially different

set of facts from those alleged in the indictment . . .” United States v. Sullivan, 522

F.3d 967, 980 (9th Cir. 2008) (citation omitted).




                                           4
5.    Any improper references by the prosecutor did not constitute plain error, as

Acuna and Valenzuela failed to demonstrate that the trial’s outcome or their

substantial rights were affected. See United States v. Moreland, No. 05-30541, –

F.3d –, 2010 WL 3607180, at *11 (9th Cir. Sept. 17, 2010).



6.    There was no cumulative error warranting reversal of the convictions. See

United States v. Nobari, 574 F.3d 1065, 1082-83 (9th Cir. 2009).



7.    The district court did not abuse its discretion in admitting expert

testimony, as the expert was qualified to testify regarding methamphetamine prices

based on his substantial experience in narcotics investigations. See United States v.

Brooks, 610 F.3d 1186, 1196 (9th Cir. 2010) (“The fact that [the agent] lacked an

advanced degree, supervisory experience, previous experience as an expert

witness, or relevant publications did not render [him] unfit to provide expert

testimony.”) (citation omitted).



8.    The district court did not commit reversible error in admitting a summary

chart of methamphetamine prices in support of the expert’s testimony. The

expert’s testimony would have been the same without the chart. Therefore,


                                          5
admission of the summary did not affect the outcome of the trial. See United

States v. Poschwatta, 829 F.2d 1477, 1481 (9th Cir. 1987), overruled on other

grounds as recognized by United States v. Powell, 936 F.2d 1056, 1064 n.3 (9th

Cir.1991).



9.    The district court did not clearly err in imposing a two-level enhancement to

Valenzuela’s sentence for obstruction of justice. Valenzuela’s testimony that she

was not involved in the distribution of methamphetamine and money laundering

was belied by the testimony of numerous witnesses. See United States v.

Armstrong, No. 09-30395, – F.3d –, 2010 WL 3398284, at *3 (9th Cir. Aug. 31,

2010) (“Given the numerous witnesses who contradicted [Valenzuela] regarding so

many facts on which she could not have been mistaken, there is ample support for

the District Court’s finding.”) (citation omitted).



10.   The district court did not plainly err in applying a firearm enhancement to

Olguin’s sentence, as Olguin failed to demonstrate that it was clearly improbable

that he possessed the firearm. See United States v. Ferryman, 444 F.3d 1183, 1186

(9th Cir. 2006) (“To avoid an enhancement under U.S.S.G. § 2D1.1(b)(1), the

burden is on the defendant to prove that it was clearly improbable that he possessed


                                           6
a firearm in connection with the offense.”) (citation and internal quotation marks

omitted). Because Olguin did not object to the reliability of the co-conspirator’s

statement provided in the presentence report, the district court did not plainly err

by relying on the statement and other evidence to support the enhancement. See

United States v. Vanderwerfhorst, 576 F.3d 929, 935 (9th Cir. 2009).



11.   Because of Ogata’s significant role in the conspiracy to distribute

methamphetamine, the district court did not clearly err in denying Ogata’s request

for a minor role adjustment. See United States v. Rosas, 615 F.3d 1058, 1067 (9th

Cir. 2010), as amended (“It is not enough that [Ogata] was less culpable than [her]

co-participants, or even that [she] was among the least culpable of the group,

because a minimal or minor participant adjustment under § 3B1.2 is available only

if [Ogata] was substantially less culpable than [her] co-participants.”) (citation and

internal quotation marks omitted).

      AFFIRMED.




                                           7